department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person uil code legend state a f identification_number contact number fax number employer_identification_number ection 501_c_3_organization sec_501 organization sec_527 organization date s date t date u children s program agenda agenda political_candidate f political_candidate g political_candidate h political_candidate political_candidate j dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below in your application you requested classification as a supporting_organization described in sec_509 of the code by letter dated date you amended your application to request classification as a public charity described in sec_509 and sec_170 a vi organization facts you were incorporated on date s as a nonprofit non-membership corporation under state a law your articles of incorporation stated that your purposes are t o receive and maintain a fund or funds of real or personal_property or both and subject_to the restrictions and limitations hereinafter set forth to use and apply substantially_all of the income therefrom and the whole or any part of the principal thereof exclusively for literary or educational_purposes in furtherance of the purpose and for the exclusive benefit of sec_501 organization or any successor organization exempt under sec_501 article section b of your original bylaws stated sec_501 organization is formed and organized and shall be operated exclusively for charitable literary and or educational_purposes within the meaning of sec_501 organization is organized to provide support to sec_501 organization within the scope of the foregoing purposes sec_501 your internet website is f the first page of this website states kkkk effective date t you amended your articles of incorporation your amended articles change your status from a nonprofit non-membership corporation to a nonprofit membership corporation your amended articles state that your purposes are rkkk governance you amended your original bylaws on date u amended bylaws your amended bylaws state that you will have a minimum of three directors all of whom are appointed by sec_501 organization a related sec_501 organization described further below your proposed draft amendment to your bylaws state that your board_of directors will appoint successors to your outgoing director or directors according to your form_1023 application your board_of directors consists of four individuals your website also lists members of an executive committee and an advisory board you are related to two other organizations sec_501 organization and sec_527 organization described further below all of these organizations have had certain directors and officers in common as follows e your former chief operating officer also performed work for sec_501 organization and sec_527 organization each organization compensated this individual for the work performed for each organization e e e your former president also performed services for sec_527 organization you and sec_527 organization each compensated this individual for the work performed for each organization your executive director is also the president of sec_527 organization there is overlap between your officers and directors and those of sec_527 organization funding you have levels of membership which are available to kek wk you also expect to receive charitable_contributions from individual solicitations you have specifically secured funding from several foundations pending your recognition as an organization described in sec_501 of the code your members will also periodically receive mailings emails and phone solicitations requesting their contributions for purposes of establishing an endowment upgrading to lifetime membership and remitting membership dues potential members may also receive communication regarding benefits and costs of membership activities the first page of your website is open to the general_public the first page presents your mission the first page also contains links these links contain lists of books recommended by you and books written or recommended by your event a speakers and members the additional information on your website is available only to your dues-paying members who must log in and enter a user name and a password you state that members are able to access a variety of educational resources both in print and online including newsletters on noteworthy issues and current events and recordings of your briefings and other activities your principal activities have consisted of conducting an annual event a along with event b event b is part of your children’s program the purpose of which is kkekk you conducted event a and event b each year from through your activities in and expected future activities are described below you state that you spend approximately percent of your time and expenditures on event a percent on event b and percent on other activities including teleconferences informational sessions regional briefings newsletters and educational roundtables you state that your members are able to participate in educational activities throughout the year including e e e e e regional gatherings that provide the opportunity to create awareness of opportunities to engage in local and regional charitable activities kkk ongoing informal membership gatherings to discuss personal activities kaekk regional briefings on topics related to your educational goals regular conference calls on educational and policy issues and roundtable discussions with journalists scholars and other noteworthy scholars on topics related to your charitable purposes event a and event b in at a hotel in city r the cost to participate in you conducted event and event b event a was which included all meals materials and events the fee for event b was in individuals and families who are not guests of a member may attend event a and event b approximately percent of attendees were nonmembers the fee for nonmembers was the same as for members you had no formal program for advertising event a to the general_public rather you encouraged members to e-mail friends and acquaintances and to publicize the event by word-of-mouth the agenda describes the activities of event a as including speeches from spiritual leaders leaders of various charitable organizations public officials political candidates journalists academics and authors dinners social events lectures panel discussions a worship service a film screening and musical performances based on the agenda approximately hours of events were scheduled of which approximately hours consisted of panel discussions individual speeches a religious service and tours the remainder of the events involved dinners receptions or optional activities such as viewing a film one event listed in the agenda was called meet political_candidate f running for fundraising event where you stated continental breakfast presentation of the candidate another event listed in the agenda was the opening night adult dinner program one of the speakers at this event was political_candidate g whom you identified in the speaker biographies appearing on your website as candidate and included a link to his campaign website another event listed in the agenda was an adult lunch the speaker at this event was political_candidate h whom you also identified in the speaker biographies on your website as candidate and included a link to his campaign website the last page of the agenda includes a section entitled additional retreat information under which there is a heading called confidentiality no solicitation commitment which states please remember to be intentional and discreet in sharing information about with others as we continue to work hard to maintain our under the radar screen approach we ask of our members guests and speakers that all of the dialogue that takes place at events and information on the nature of the organization itself remain off-the-record and confidential this helps to promote a thoughtful and thought-provoking exchange of ideas and opinions event b took place at the same time as event a and was designed to be attended by the children of the individuals attending event a the event b consisted of approximately scheduled hours of games sightseeing recreation and other activities designed for children of these hours approximately were scheduled for museum or other educational tours and a service project rekk event a and event b you conducted event a and event b in at a hotel in city s you had no formal program for advertising event a to the general_public rather you encouraged members to e- mail friends and acquaintances and to publicize the event by word-of-mouth the agenda describes the activities of event a as including receptions speeches from public officials political candidates journalists authors professors film producers policy fellows and others panel discussions a worship service and an optional event of viewing a movie and speaking with its producer based on the agenda approximately hours of events were scheduled of which approximately hours consisted of panel discussions speeches or worship the remainder of the scheduled events involved dinners receptions addresses from political candidates or optional entertainment activity the event b took place at the same time as the event a the event b consisted of approximately scheduled hours of events with approximately hours devoted to an activity that appears to be educational the remainder of the event b activities were recreational or social in nature including horseback riding mountain biking the following is a summary of the hours you devoted to educational activities and to other activities during the and event a and event b kakk and future activities in due to issues with the facilities where they were to you did not hold event a or event_b take place you state that you plan to hold event a and event b in which will be similar in format to the activities related_organizations you are related to two other organizations sec_501 organization and sec_527 organization e sec_501 organization sec_501 organization was formed on date v and was recognized on date by the internal_revenue_service as an organization described in sec_501 of the code you state that you and sec_501 organization were established by the same individuals you state in your form_1023 application that you and sec_501 organization share common officers directors and authority to approve budget expenditures and that both organizations work in a coordinated manner sharing office space equipment and employees however in a letter dated date you state that you and sec_501 organization no longer have joint employees sec_501 organization conducted an event in washington d c at which public figures and policy experts spoke on social issues and matters of political philosophy the event included a discussion’ with representatives from each candidate’s campaign the event also included addresses from political_candidate and other public officials sec_501 organization was funded through annual membership dues you and sec_501 organization shared many members in common but you state that membership dues paid to sec_501 organization and membership dues paid to you were kept in separate_accounts and were not commingled you state that each organization uses its own funds for expenses for activities representing each respective organization’s purpose you stated that on date the board_of directors of sec_501 organization adopted a resolution to dissolve as of date upon dissolution sec_527 organization would take over sec_501 organization's activities and obligations have been satisfied it would distribute all its assets to you in addition after all of its liabilities e sec_527 organization sec_527 organization was formed on date w as an organization described in sec_527 of the code it was formed as a political action committee pac operating under the laws of the federal election campaign act as codified in u s c sec_431 et seg you and sec_527 organization share a common independent_contractor who serves as your executive director as stated above you previously had both a chief operating officer and president who also performed services for the sec_527 organization many of the individuals who had established sec_527 organization were also instrumental in your formation sec_527 organization is funded through donations from the general_public either directly to sec_527 organization or to specific candidates endorsed by sec_527 organization itis nota membership_organization you state that sec_527 organization was created to influence and facilitate campaign contributions to senatorial gubernatorial and presidential candidates you state that you and sec_527 organization send out all communications separately do not share mailing costs or other costs of communications and maintain separate and independent mailing lists sec_527 organization held meeting in city r the event included a session with addresses from representatives of political_candidate j and political_candidate g in a letter dated date you stated that sec_527 organization is operated out of the same office from which you operate and uses the same telephone lines you state that your officers and other individuals keep close track of the work that they do for you and for sec_527 organization and that none of your assets are or will be used by sec_527 organization you also state that the office space and phone lines are donated and that the two organizations do not distinguish between the uses of these facilities or keep track of the amounts used by each you separate costs for goods supplies and services based on the nature of the item your activities and the activities of the sec_527 organization were previously conducted by sec_501 organization you have stated that your former chief operating officer and board treasurer attempted to ensure that only educational events are funded by your organization and that honorariums for speakers at event a were paid for by sec_501 organization if the speeches contained content that was not in furtherance of a sec_501 purpose you have stated that they do this by keeping extensive and accurate records to reflect the time officers spend on your activities and sec_527 organization's activities law sec_501 of the code describes a corporation organized and operated exclusively for religious charitable educational and other purposes provided that no part of its net_earnings inures to the benefit of any private_shareholder_or_individual and that it not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the income_tax regulations regulations states that to be described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be regarded as exempt if more than an insubstantial part of its activities furthers a non-exempt purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes if it is an action_organization sec_1_501_c_3_-1 of the regulations states that an organization is an action_organization if it participates or intervenes directly or indirectly in any political campaign on behalf of or in opposition to any candidate for public_office this section defines a candidate for public_office as an individual who offers himself or is proposed by others as a contestant for an elective_public_office whether such office be national state or local activities which constitute participation or intervention in a political campaign on behalf of or in opposition to a candidate include but are not limited to the publication or distribution of written or printed statements or the making of oral statements on behalf of or in opposition to such a candidate sec_1_501_c_3_-1 of the regulations provides that an organization may be recognized it is operated exclusively for one or more of the as exempt under sec_501 of the code if following purposes religious charitable scientific testing for public safety literary educational or prevention of cruelty to children or animals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirements of this subsection an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations includes in the definition of educational activities the instruction or training of the individual for the purpose of improving or developing his capabilities and the instruction of the public on subjects useful to the individual and beneficial to the community revrul_2007_41 2007_25_irb_1421 states that political campaign intervention may occur in the context of an organization's business activity such as the selling or renting of mailing lists and the leasing of office space the ruling identifies several factors to be considered including whether the good or facility is available to candidates in the same election on an equal basis whether the good or facility is available only to candidates and not to the general_public and whether fees charged are at the organization’s customary and usual rates revrul_2007_41 supra also states that if a candidate is invited to speak at an organization's function in his or her capacity as a political_candidate factors in determining whether participation in a political campaign has occurred include whether the organization provides an equal opportunity to participate to political candidates seeking the same office whether the organization indicates any support for or opposition to the candidate including candidate introductions and communications concerning the candidate’s attendance and whether any political fundraising occurs pursuant to revrul_2007_41 supra candidates may also appear or speak at organization events in a non-candidate capacity such as in his or her public figure capacity because he or a currently holds or formerly held public_office b is considered an expert in a non she political field or c is a celebrity or has led a distinguished military legal or public service if the candidate is publicly recognized by the organization or if the candidate is invited career to speak factors determining whether the candidate’s appearance results in political campaign intervention include whether the individual is chosen to speak solely for reasons other than candidacy for public_office whether the individual speaks only in a non-candidate capacity whether either the individual or any representative of the organization makes any mention of his or her candidacy or the election whether any campaign activity occurs in connection with the candidate’s attendance whether the organization maintains a nonpartisan atmosphere on the premises or at the event where the candidate is present and whether the organization clearly indicates the capacity in which the candidate is appearing and does not mention the individual's political candidacy or the upcoming election in the communications announcing the candidate's attendance at the event in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that although the organization’s efforts were commendable and may serve to educate business professionals the efforts were also directed fundamentally to ends other than that of education and as such the bureau did not qualify in 82_tc_18 the organization essentially an association of churches was denied recognition under sec_501 because it engaged in the substantial nonexempt purpose of providing financial and tax_advice although the organization adopted basic religious tenets and engaged in religious activities the court found that it also acted as a tax adviser by encouraging its members to engage in a pattern of tax-avoidance activities the tax_court stated that based on better business bureau supra the existence of a substantial nonexempt purpose regardless of the coexistence of an exempt_purpose precludes an organization from qualifying under sec_501 id pincite in 76_tc_380 an organization operating a religious retreat facility failed to qualify for exemption under sec_501 of the code because it did not show that the retreat facility was operated exclusively for religious purposes although the organization’s mountain lodge offered guests religious recreational and social activities none were regularly scheduled or required the court concluded that the organization had not met the burden_of_proof to show that the lodge was operated primarily for an exempt religious purpose and that the recreation and social activities at the lodge were only incidental to a religious purpose in 92_tc_1053 the tax_court held that an organization that operated a school to train individuals for careers as political campaign professionals did not exclusively serve purposes described in sec_501 of the code because it did not operate on a nonpartisan basis and it served private interests more than incidentally the court concluded that the organization conducted its activities to benefit the party's candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 of the regulations analysis to be described in sec_501 of the code an organization must be operated exclusively for one or more of the purposes specified in such section the operational_test organization fails to meet the operational_test it is not exempt see sec_1_501_c_3_-1 of the regulations for the reasons explained below we have concluded that you fail to satisfy the operational_test based on our analysis of the information you submitted with your application and in subsequent correspondence we have determined that you do not qualify as an organization described in sec_501 of the code because you are not operated exclusively for one or more exempt purposes within the meaning of sec_501 you operate for a substantial non-exempt purpose you carry on prohibited political activities and you provide more than incidental private benefit others charitable and educational_purposes see sec_1_501_c_3_-1 an organization is operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 of the code and if not more than an insubstantial part of its activities further a non- exempt_purpose see eg sec_1_501_c_3_-1 of the regulations better business bureau of washington d c inc v united_states supra exempt purposes include among operational_test if an e educational for purposes of sec_501 of the code educational activities include the instruction or training of the individual for the purpose of improving or developing the individual's capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community see sec_1_501_c_3_-1 of the regulations your primary activities accounting for percent of your overall activities consisted of operating event a and event b the remaining percent of your overall activities as described above are restricted to your dues-paying members for and the total event a and event b activities were approximately hours however only a portion of these activities approximately hours or percent consisted of activities that furthered an educational purpose the other activities of event a included dinners receptions addresses from political candidates and optional activities such as hospitality suites or viewing a film recreational activities religious services and a community service activity nearly all of these activities are social and entertaining in nature and comprise a substantial part of event a’s and event b’s schedules therefore we cannot conclude that the primary purpose of event a and event b is to further education within the meaning of sec_1_501_c_3_-1 of the regulations because they cannot be characterized as instruction or training of the individual for the purpose of improving or developing his capabilities and the instruction of the public on subjects useful to the individual and beneficial to the community you are similar to the organization in schoger foundation supra in that your activities only incidentally further an educational purpose in addition the beneficiaries of your educational activities are limited to your dues-paying members membership in your organization requires the submission of an application approval by current members and the payment of a substantial annual or lifetime membership fee only your members not the general_public may access your website and the educational material that is available on the website you publicize event a only to your dues-paying members and certain others whom members may notify by word of mouth you do not advertise event a or make its activities known to the general_public only to your members the program for the event a contains a confidentiality no solicitation commitment described above which expressly limits the extent to which attendees are permitted to disclose and share information they obtain while at the event a the restrictions on membership the limitation on website access to dues-paying members only and the constraints on the dissemination of event a information by members are inconsistent with activities that further an educational purpose within the meaning of sec_1_501_c_3_-1 of the regulations because your activities do not primarily further educational_purposes within the meaning of sec_1_501_c_3_-1 of the regulations you are not operated exclusively for one or more exempt purposes as required by sec_1_501_c_3_-1 of the regulations substantial non-exempt purpose event a and event b together account for percent of your time and expenditures and thus comprise a substantial rather than an incidental part of your activities as a result because the operation of event a and event b constitute activities that further a substantial non-exempt purpose you are precluded from qualifying for exemption under sec_501 c even if your other activities furthered an exempt_purpose better business bureau of washington d c inc supra national association of american churches supra prohibited political campaign intervention an organization is not described in sec_501 of the code if any part of its activities includes participating or intervening in a political campaign this restriction on political activity is an absolute prohibition for example an organization participates or intervenes in a political campaign if it makes an asset available to a candidate for public_office or a political_organization see revrul_2007_41 supra the prohibition against political campaign activity does not prohibit a sec_501 organization from sharing directors with a sec_527 political_organization so long as the directors of the charitable corporation are acting strictly in their personal capacity by serving on the political organization’s board furthermore the prohibition does not prevent a sec_501 organization’s officials from being involved with the political_organization if those officials do not in any way utilize the organization's financial resources facilities or personnel and clearly and unambiguously indicate that the actions taken or the statements made are those of the individuals and not of the organization whether the individuals are truly acting in their individual capacity is an evidentiary question which will be answered unfavorably if there is any similarity of name between the sec_501 organization and the political_organization any excessive overlap of directors without a convincing explanation for the situation or any sharing of facilities although your office space and telephone lines are donated they became your assets upon donation you make some of the office space and telephone lines available to sec_527 organization but do not charge a fee for_the_use_of these assets you have not demonstrated that you make similar facilities available to the general_public or other political organizations sec_527 organization intervenes in political campaigns as a natural consequence of its status as a sec_527 organization therefore your assets are also used to intervene in political campaigns which precludes you from qualifying for exemption under sec_501 of the code your internet website is f this address is similar to the name of sec_527 organization this similarity leads to the inference that these organizations are related and that some of your activities may be attributed to and or conducted by sec_527 organization the program for your event a publicizes an optional fundraising event for a candidate which is described as a presentation of the candidate fundraising for a political_candidate indicates support for that candidate and therefore constitutes participation or intervention ina political campaign on behalf of a candidate for public_office finally you invited two candidates running for to speak at your event a and presented them as political candidates thereby participating in a political campaign on behalf of these candidates and in violation of the prohibition in sec_501 of the code before the candidates spoke at your retreat you published their biographies on your website with the title candidate you also published their campaign website addresses as part of their biographies we do not have evidence that you provided an equal opportunity to participate to other candidates seeking the same office therefore we are unable to conclude that you chose the candidates to speak solely for reasons other than their candidacy for public_office instead we have determined that despite their both holding or having held public_office the candidates did not speak at event a in a non-candidate capacity based on these activities even if you otherwise operated primarily for an exempt_purpose you participated in political campaigns on behalf of candidates for public_office which is prohibited by sec_501 of the code and therefore precludes you from qualifying for exemption see revrul_2007_41 supra e action_organization in addition we have determined that you are an action_organization described in sec_1_501_c_3_-1 of the regulations an organization is an action_organization if participates or intervenes directly or indirectly in any political campaign on behalf of or in opposition to any candidate for public_office it you have engaged in activities that constitute participation or intervention on behalf of candidates for public_office have made assets and resources available to sec_527 organization a sec_527 political_organization and have engaged in activities that suggest overlap of resources and personnel with this same political_organization these facts lead to the conclusion that you are an action_organization within the meaning of sec_1 c - c of the regulations therefore you are not operated exclusively for one or more exempt purposes as required in sec_1_501_c_3_-1 impermissible private benefit even if you otherwise qualified for exemption as an organization described in sec_501 of the code your activities furthered a substantial private interest under sec_1 c - d ii of the regulations by providing more than incidental private benefit therefore you are precluded from otherwise qualifying for exemption an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus an organization must establish that it is not organized or operated for the benefit of private interests see sec_1 c - d ii of the regulations private interests are not limited to the insiders of an organization they may include any group or organization that is not a charitable_class american campaign academy supra sec_527 organization derives a substantial benefit from your activities because it is able to coordinate fundraising events around your main activities event a and event b sec_527 organization also derives a substantial benefit from your providing it with office space and telephone lines free of charge and benefits from the similarity of the name of your website f’ to its name ‘ these benefits constitute more than incidental private benefit therefore you are not operated exclusively for an exempt_purpose as required by sec_1 c - d ii of the regulations conclusion you do not qualify as an organization described in sec_501 of the code because you are not operated exclusively for one or more exempt purposes within the meaning of sec_501 of the code you operate for a substantial non-exempt purpose you carry on prohibited political activities and you provide more than incidental private benefit for the reasons set forth above you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice_before_the_irs may represent you during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you want representation for more if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address interna revenue service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation we have sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely robert choi director exempt_organizations rulings agreements
